Exhibit 10.2.  Pledge and Stock Purchase Agreement dated as of January 15, 2010
between the Company and each of Rick Weidinger, Ken Brooks, David Baird,
Frederick Bohlander and Colin Eagen.


PLEDGE AND STOCK PURCHASE AGREEMENT


This Pledge and Stock Purchase Agreement (“Agreement”) is entered into on the
date(s) set forth in the signature block below with the intention that it be
effective as of January 15, 2010 (“Effective Date”) by Braintech, Inc., a Nevada
corporation (“Braintech”) and Purchaser.


Whereas:


A.
Braintech, along with its subsidiaries Braintech Government & Defense, Inc. and
Braintech Industrial, Inc., has entered into a Loan and Security Agreement (Term
Loan) (“Term Loan Agreement”) with Silicon Valley Bank (“SVB”) for a term loan
(“Term Loan”) of up to $2,200,000.00.



B.
Purchaser and other parties (Purchaser and such other parties, collectively,
“Pledgors”) have each provided either cash or a letter of credit (“Pledge”) to
SVB as collateral security for the Term Loan.



C.
Purchaser has entered into a Subordination Agreement dated as of October 30,
2009 in favor of SVB, and either a Non-Recourse Letter of Credit Agreement or a
Non-Recourse Pledged Account Agreement dated as of October 30, 2009 in favor of
SVB.



D.
Braintech has executed a Note and Security Agreement dated as of even date
herewith (“Note and Security Agreement”) in favor of Purchaser and the other
Pledgors.



E.
This Agreement, the Note and Security Agreement and other documents described
more specifically in the Note and Security Agreement are hereinafter referred to
collectively as the “Pledgor Loan Documents” (as defined in the Note and
Security Agreement).



Now therefore, in consideration of the actions described in the above recitals
and the terms and conditions of this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 

11. 
For each dollar of Pledge provided by Purchaser as collateral security for the
Term Loan on or before March 31, 2010, Braintech will issue to Purchaser twenty
(20) shares of Braintech common stock, $0.001 par value (“Shares”).  Minimum
Pledge to be provided by any Purchaser is $100,000.00.

 

12. 
A certificate representing the Shares will be delivered to Purchaser promptly
after execution of this Agreement by Purchaser and Braintech.

 

13. 
Braintech may pay off or pay down the Term Loan as soon as possible at a faster
rate than that called for by the Term Loan Agreement, subject to the approval of
Braintech’s Board of Directors that the Company is adequately able to pay off or
pay down the Term Loan at that faster rate.

 

14. 
The Pledgor Committee (as defined in Schedule A) has the right to review and/or
to ultimately approve or deny any debt financing proposed by Braintech, but such
approval shall not be unreasonably withheld, conditioned or delayed.

 

15. 
All initial and ongoing expenses relating to the establishment transfer and/or
ongoing maintenance of the Pledge, if any, will be paid by Braintech within 30
days of Braintech receiving notification of those expenses from Purchaser.

 

16. 
Purchaser will rank pari passu with the other Pledgors with regard to all
transactions associated with the Term Loan and the Pledges and with regard to
all rights and obligations attendant thereto, including without limitation the
application of any proceeds received, whether directly from Borrower or from the
sale of assets or exercise of other remedies following any default.  Any Draw
(as defined in the Note and Security Agreement) shall be borne ratably among the
Pledgors according to their respective contributions to the total outstanding
Pledges at the time of such Draw, even if such Draw is not implemented ratably
by SVB.  In addition, the Return that arises from any Draw shall be distributed
ratably among the Pledgors according to their respective contributions to the
total outstanding Pledges at the time of such Draw.  By way of example and not
limitation, if Borrower defaults under the Term Loan Agreement in the amount of
$350,000 and SVB takes $350,000 from the Pledged Account (as defined in the Note
and Security Agreement) of Pledgor Kenneth Brooks (“Brooks”) and no other Draw
has been made, then each other Pledgor within three business days after his
Pledge has been released by SVB, shall pay Brooks such other Pledgor’s
proportionate share of Brooks’ $350,000 Draw, and Braintech shall owe each
Pledgor a proportionate share of the Return, all as shown in the following
table:

 
 
 

--------------------------------------------------------------------------------

 
 
EXAMPLE - SVB TAKES $350,000 FROM PLEDGOR KENNETH BROOKS
         
Pledgor
Pledge
% of Total
Pledgor Owes Brooks
Principal and Return
Braintech Owes Pledgor
         
Frederick W. Weidinger
$750,000
48.39%
$169,354.84
$254,032.26
         
Kenneth Brooks
$350,000
22.58%
$79,032.26
$118,548.39
         
David J. Baird
$250,000
16.13%
$56,451.61
$84,677.42
         
Frederick J. Bohlander
$100,000
6.45%
$22,580.65
$33,870.97
         
Colin K. Eagen
$100,000
6.45%
$22,580.65
$33,870.97
         
TOTAL
$1,550,000
 
$350,000.00
$525,000.00

 
 

17. 
The Pledgors’ security interest will rank second only to SVB’s security interest
unless explicitly approved by the Pledgors.

 

18. 
In the event of a default under the Term Loan Agreement, those Pledgors who are
not already on Braintech’s Board of Directors (“Board”) will be immediately
invited to the Board. At least two directors who are not Pledgors will serve on
the Board.  Thereafter, the decisions of the Board will be established by a
simple majority vote of the Directors.

 

19. 
Braintech and the Pledgors agree that David Baird, Fred Bohlander, Kenneth
Brooks and Colin Eagen be appointed as members of the Pledgor Committee (as
defined in Schedule A), with Kenneth Brooks serving as Chairman of the Pledgor
Committee.

 

20. 
This Agreement includes the terms of the attached Schedule A, General Provisions
and the Investor Questionnaires, which are incorporated herein by reference and
made a part hereof.

 
In witness whereof, the parties have executed this Agreement as of on the
date(s) set forth in the signature block below with the intention that it be
effective as of the Effective Date.
 


PURCHASER                                                                       BRAINTECH,
INC.
 
_______________________________________       By:______________________________________                                                      
Signature                                                                                      
 Rick Weidinger, CEO


Date:___________________________________               
Date:_____________________________________                                                     
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule A


Establishment of Pledgor Committee and Appointment of Members
 

1. 
Braintech and the Pledgors agree that David Baird, Fred Bohlander, Kenneth
Brooks and Colin Eagen are hereby appointed as members of a committee ("Pledgor
Committee"), with Kenneth Brooks serving as the Chairman of the Pledgor
Committee.  The Pledgor Committee shall operate by unanimous vote and, following
consultation with the other Pledgors, shall have the right to manage the affairs
of the Pledgors as they relate to Braintech, subject to the terms hereof.  If
the Pledgor Committee is unable to reach a unanimous vote on a particular issue
within ten (10) business days, the issue shall be decided by the Majority
Pledgors (as hereinafter defined).

 

2. 
Purchaser hereby irrevocably appoints David Baird, Fred Bohlander, Kenneth
Brooks and Colin Eagen as members of the “Pledgor Committee”, as the true
representatives of Purchaser for and in the name of or otherwise on behalf of
Purchaser with full power to do and execute any and all acts, consents and/or
waivers, that are requested by Braintech to be given under this Agreement and to
receive any notices from Braintech that are required to be given under this
Agreement.  The Pledgor Committee shall act in the best interest of all of the
Pledgors, collectively, and shall use its best efforts to consult with the other
Pledgors prior to taking any action or issuing any consent or waivers and shall
promptly forward copies of any notices or other documents it receives from
Braintech to the other Pledgors.  Without the consent, approval or concurrent
action of Pledgors who have provided over fifty percent (50%) of the then
outstanding Pledges (“Majority Pledgors”), the Pledgor Committee shall not:  (1)
reduce the interest rate due under the Note and Security Agreement or otherwise
reduce the amounts due in connection with the Note and Security Agreement; (2)
forgive any principal or the Returns due under the Note and Security Agreement;
(3) increase the maximum amount of the Pledges or any other Pledgor Loan
Documents; (4) extend the maturity date of the obligations under the Note and
Security Agreement or the date of any interest payment thereunder; (5) consent
to or accept any cancellation or termination of any Pledgor Loan Document, or
agree to a transfer or termination of any instrument now or hereafter assigned
to it as security for the Pledgor Loan Documents; (6) release, partially or
fully, any collateral given as security for the Pledgor Loan Documents, except
as authorized in therein; (7) release, partially or fully, any party liable on
any guaranty or materially amend any guaranty (including, restricting the amount
of the right of recovery thereunder); or (8) waive any default involving the
payment of a Return, principal or interest which is an event of default under
the Pledgor Loan Documents.

 

3. 
Each Purchaser agrees and acknowledges that so long as the members of the
Pledgor Committee act in good faith and without willful misconduct, the members
of the Pledgor Committee shall not be liable for any action taken in respect of
the Shares, the Pledges, or financings or operations of Braintech, or
Purchaser’s rights under this Agreement and the Pledgor Loan Documents, and
Purchaser and Braintech will indemnify and save harmless the members of the
Pledgor Committee from all acts or omissions undertaken as a representative of
Purchaser without limitation; provided, however, that in no event shall
Borrower, the members of the Pledgor Committee or any of the other Purchasers be
liable for any special, consequential, exemplary damages or lost profits.

 

4. 
The Pledgor Committee expires once SVB releases all of the Pledges and no monies
are owing to Purchasers by Braintech.

 
 
 